 In theMatterof FEDERALCHEMICALCOMPANYandDISTRICT 50, UNITEDMINE WORKERS OFAMERICA, C. I.O.-Case No. R-3807.-Decided June 3, 194Jurisdiction:chemical and tertilizer manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition until certified by the Board;electron necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at the Company's NashN ille, Tennessee, plant, excluding supervisoryand clerical employees, watchmen, strawbosses, and chemists ; stipulation as toMr. WilliamWailer,of Nashville,Tenn., for the Company.Mr. MartinA.Watkins,ofMadison,Tenn., for the Union.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Federal Chemical Company, Nashville, Tennessee, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Dan M. Byrd, Jr.,Trial Examiner.Said hearing was held at Nashville, Tennessee, onMay 7, 1942. The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal Chemical Company is a Kentucky corporation with its mainoffice in Louisville, Kentucky. It owns and operates phosphate mines41 N. L. R B, No. 130659 660'DECISIONS OF NATIONAL LABOR RELATIONS BOARDand chemical and fertilizer manufacturing plants in the States ofKentucky and Tennessee.Only the Nashville, Tennessee, plant isinvolved in this proceeding.The Company purchases raw materialsvalued at $600,000 annually, 50, percent of which by value is shippedto the Nashville plant from States other than Tennessee. It manu-factures annually products of approximately $1,000,000 in value, one-half of which is shipped from the Nashville plant to States other thanTennessee.II.THE ORGANIZATION INVOLVEDDistrict 50, UnitedMineWorkers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations,admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIn April 1942 the Union requested that the Company grant it ex-clusive bargaining rights.The Company declined to recognize andbargain with the Union until an election should be held and the Unionshould be certified by the Board.A statement of the Trial Examiner introduced in evidence at thehearing shows that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find'that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and(7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company at its Nash-ville,Tennessee, plant, excluding supervisory and clerical employees,^^ atchmen, strawbosses and chemists, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-'The Tiial Examinei reported that the Union had submitted 78 authorization cards,all dated April 1942 -All 78 of the signatures appear to be genuine and original.Sixty.seven of these signatures appeared on the April 29, 1942, pay roll of the Company con;taming the names, of 145 employees within the appropriate unit FEDERAL CHEMICAL COMPANY661roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.Employees temporarily laid off shall be eligible to voteeven though their lay-off is occasioned by seasonal fluctuations inemployment.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwithFederal Chemical Company,Nashville, Tennessee, an electionby secret ballot shall be conducted as early as-possible but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the Tenth Region,,acting in this matter as agent for the National Labor Relations Board,and subject to Article'III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove,who were employed during the pay-roll period immediatelypreceding the date of this Direction,including any such employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States,or temporarily laid off,but excluding any who havesince quit or been discharged for cause to determine whether or notthey desire to be represented by District 50, United MineWorkersof America,C. I. 0., for the purposes of collective bargaining.